                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALBERTINA S. ROBINSON,

                    Plaintiff,
                                                      Civil Case No. 16-10193
v.                                                    Honorable Linda V. Parker

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

               Defendant.
_______________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
              ATTORNEY FEES PURSUANT TO § 406(b)
                 OF THE SOCIAL SECURITY ACT

      Plaintiff commenced this action to appeal a final administrative decision

denying her claim for benefits under the Social Security Act. The parties thereafter

stipulated to a remand to the Social Security Administration for further action

pursuant to sentence four of 42 U.S.C. § 405(g). (ECF No. 15.) The parties also

stipulated to an award of attorney’s fees in the amount of $4,275.00 under the

Equal Access to Justice Act, 28 U.S.C. § 2412. (ECF No. 17.) On remand,

Plaintiff was found disabled and awarded past due benefits. (ECF No. 18, Exs. A,

B.) The Social Security Administration notified Plaintiff that it would withhold

$20,854.75 in benefits, representing an award of attorney’s fees equal to 25% of

the total amount of past due benefits to which Plaintiff is entitled. (Id. Ex. B.)
      The matter is presently before the Court on Plaintiff’s motion for

authorization of attorney’s fees pursuant to 42 U.S.C. § 406(b) in the amount of

$20,854.75, on the condition that Plaintiff’s attorney return the fees awarded under

the EAJA to Plaintiff. Defendant does not oppose Plaintiff’s motion.

      Section 406(b) authorizes a court to award a social security claimant the fees

for his or her representative in an amount not to exceed twenty-five percent of the

total of the past-due benefits to which the claimant is entitled. 42 U.S.C. § 406(b).

While fee awards are possible under both the EAJA and § 406(b), Congress

provided that “the claimant’s attorney must ‘refund to the claimant the amount of

the smaller fee.’” Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (quoting Pub.

L. 99-80, § 3, 99 Stat. 186).

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to

§ 406(b) of the Social Security Act is GRANTED and Plaintiff’s counsel is

awarded fees in the amount of $20,854.75;

      IT IS FURTHER ORDERED that Plaintiff’s counsel shall refund to

Plaintiff the $4,275.00 previously awarded under the Equal Access to Justice Act.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: July 12, 2019
